     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 1 of 18 Page ID #:804




 1
      DIOURBEL & ASSOCIATES              Franklin L. Ferguson, Jr. (SBN – 170875)
      Dakar Diourbel (SBN – 266565)      3580 Wilshire Blvd., Suite 1732
 2    3006 S. Vermont Ave., Suite 445    Los Angeles, California 90010-2534
 3    Los Angeles, CA 90007-3032         Telephone: (323) 936-4375
      Telephone – (213) 858-2698         Facsimile: (323) 679-1064
 4
      Diourbel@aol.com                   franklin@franklinferguson.com
 5    Attorneys for Plaintiff JANE ROE   Attorneys for Plaintiff JANE ROE
 6
      Maria A. Aarvig (SBN – 146671)     Richard T. Egger, Esq. (SBN – 162581)
 7    maarvig@aarviglaw.com              Richard.egger@bbklaw.com
      Diane K. Huntley (SBN – 145326)    Jessica K. Lomakin, Esq. (SBN – 284640)
 8    dhuntley@aarviglaw.com             Jessica.lomakin@bbklaw.com
      AARVIG & ASSOCIATES, APC           BEST BEST & KRIEGER LLP
 9    P.O. Box 8728                      2855 E. Guasti Road, Suite 400
10
      Redlands, California 92375         Ontario, CA 91761
      Telephone: (909) 307-0026          Telephone: (909)989-8584
11    Facsimile: (909) 307-0255          Attorneys for Defendants, CITY OF SAN
      Attorneys for Defendant, RIALTO    BERNARDINO
12    UNIFIED SCHOOL DISTRICT,
      CUAUHTÉMOC AVILA, ARNIE
13    AYALA, TODD HARRIS,
14
      CAROLINE SWEENEY, ALEX
      OLMOS, and SECURITY OFFICER
15    BISHOP
16
                    UNITED STATES DISTRICT COURT
17         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
18
      JANE ROE, by and through her              CASE NO 5:19-cv-863-JGB-SP
19    Guardian Ad Litem LaToya Walker,
20                Plaintiff,
                                                  ORDER RE: STIPULATED
21          vs.
                                                   PROTECTIVE ORDER
22
      RIALTO UNIFIED SCHOOL                    [NOTE CHANGES MADE BY THE
23    DISTRICT, et al.,                        COURT IN PARAGRAPHS 6.2 AND
24                Defendants.                              6.3]
25

26

27

28                                         1
                    ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 2 of 18 Page ID #:805




 1
         1.     PURPOSES AND LIMITATIONS
 2
              Disclosure and discovery activity in this action are likely to involve
 3
      production of confidential, proprietary, or private information for which special
 4
      protection from public disclosure and from use for any purpose other than
 5
      prosecuting this litigation may be warranted. The parties acknowledge that this
 6
      includes disclosing the identity of former and current students and
 7
      student/education records protected under the federal Family Educational Rights
 8
      and Privacy Act (FERPA, 34 C.F.R. 99 et seq.) and the corresponding California
 9

10
      state law (e.g. Education Code §49060), as well as third party information and

11
      records related to minors contained within law enforcement records which may be
12    protected by California Constitution Article 1, Section 1, California Civil Code
13    sections 1798.24 and 1798.53, California Government Code section 6254,
14    subdivisions (c) and (f) and Welfare and Institutions Code section 827.
15    Accordingly, the parties hereby stipulate to and petition the court to enter the
16    following Stipulation and Order so as to preserve the respective interests and
17    obligations of the parties without the need to further burden the Court with such
18
      issues. The parties acknowledge that this Order does not confer blanket protections
19
      on all disclosures or responses to discovery and that the protection it affords from
20
      public disclosure and use extends only to the limited information or items which
21
      are entitled to confidential treatment under the applicable legal principles. The
22
      parties further acknowledge that prior to the disclosure of any federally and state
23
      protected student records pursuant to this Stipulation and Order, the disclosing
24
      party will first make a reasonable effort to notify the parent or eligible student of
25
      the order or subpoena in advance of compliance, so that the parent or eligible
26

27
      student may seek further protective action. The parties further acknowledge, as set

28                                               2
                      ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 3 of 18 Page ID #:806




 1
      forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
 2    them to file confidential information under seal; Local Rule 79-5 sets forth the
 3    procedures that must be followed and the standards which will be applied when a
 4    party seeks permission from the court to file material under seal.
 5
      2.         DEFINITIONS
 6

 7         2.1     Challenging Party: a Party or Non-Party that challenges the designation
 8         of information or items under this Order.
 9
           2.2     “CONFIDENTIAL” Information or Items: information (regardless of
10
           how it is generated, stored or maintained) or tangible things that qualify for
11
           protection under Federal Rule of Civil Procedure 26(c). This material includes,
12

13
           but is not limited to, medical records, psychotherapeutic records, and

14
           school/education records involving and/or relating to minors/students; as well
15         as peace officer personnel records as defined by California Penal Code sections
16         832.8, 832.5, 832.7, and certain third party and minor victim and witness
17         information contained within the City’s law enforcement records and the
18         associated case law; and other similar confidential records designated as
19         such.2.3           Counsel (without qualifier): Outside Counsel of Record and
20         their support staff.
21
           2.4     Designating Party: a Party or Non-Party that designates information or
22

23
           items which it produces in disclosures or in responses to discovery as

24
           “CONFIDENTIAL.”
25
           2.5     Disclosure or Discovery Material: all items or information, regardless of
26
           the medium or manner in which it is generated, stored, or maintained
27

28                                                3
                        ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 4 of 18 Page ID #:807




 1
         (including, among other things, testimony, transcripts, and tangible things), that
 2       are produced or generated in disclosures or responses to discovery in this
 3       matter.
 4       2.6    Expert: a person with specialized knowledge or experience in a matter
 5
         pertinent to the litigation who has been retained by a Party or its counsel to
 6
         serve as an expert witness or as a
 7

 8
         consultant in this action.
 9
         2.7    House Counsel: attorneys who are employees of a party to this action.
10
         House Counsel does not include Outside Counsel of Record or any other
11
         outside counsel.
12

13       2.8    Non-Party: any natural person, partnership, corporation, association, or
14       other legal entity not named as a Party to this action.
15
         2.9    Outside Counsel of Record: attorneys who are not employees of a party
16
         to this action but are retained to represent or advise a party to this action and
17
         have appeared in this action on behalf of that party or are affiliated with a law
18

19
         firm which has appeared on behalf of that party.

20
         2.10 Party: any party to this action, including all of its officers, directors,
21
         employees, consultants, retained experts, and Outside Counsel of Record (and
22
         their support staffs).
23

24       2.11 Producing Party: a Party or Non-Party that produces Disclosure or
25       Discovery Material in this action.
26
         2.12 Professional Vendors: persons or entities that provide litigation support
27

28                                               4
                     ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 5 of 18 Page ID #:808




 1
           services (e.g., photocopying, videotaping, translating, preparing exhibits or
 2         demonstrations, and organizing, storing, or retrieving data in any form or
 3         medium) and their employees and subcontractors.
 4
           2.13 Protected Material: any Disclosure or Discovery Material that is
 5
           designated as “CONFIDENTIAL.”
 6

 7         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
 8         from a Producing Party.
 9
           2.15 Privileged Information or Records: information (regardless of the
10
           medium or how generated, stored, or maintained), communications, or tangible
11
           items that qualify for protection from disclosure under applicable federal and
12

13
           state privileges, including but not limited to the attorney-client privilege and

14
           attorney work product protection.
15
      3.      SCOPE
16

17            The protections conferred by this Stipulation and Order cover not only
18    Protected Material (as defined above), but also (1) any information copied or
19    extracted from Protected Material; (2) all copies, excerpts, summaries, or
20    compilations of Protected Material; and (3) any testimony, conversations, or
21    presentations by Parties or their Counsel that might reveal Protected Material.
22
                The protections conferred by this Stipulation and Order, however, do not
23
      cover the following information: (a) any information that is in the public domain at
24
      the time of disclosure to a Receiving Party or becomes part of the public domain
25
      after its disclosure to a Receiving Party as a result of publication not involving a
26
      violation of this Order, including becoming part of the public record through trial
27

28                                                5
                       ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 6 of 18 Page ID #:809




 1
      or otherwise; and (b) any information known to the Receiving Party prior to the
 2    disclosure or obtained by the Receiving Party after the disclosure from a source
 3    who obtained the information lawfully and under no obligation of confidentiality to
 4    the Designating Party. Any use of Protected Material at trial shall be governed by a
 5    separate agreement or order.
 6
      4.         DURATION
 7

 8    Even after final disposition of this litigation, the confidentiality obligations
 9    imposed by this Order shall remain in effect until a Designating Party agrees
10    otherwise in writing or a court order otherwise directs. Final disposition shall be
11
      deemed to be the later of (1) dismissal of all claims and defenses in this action,
12
      with or without prejudice; and/or (2) final judgment herein after the completion
13
      and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
14
      including the time limits for filing any motions or applications for extension of
15
      time pursuant to applicable law.
16

17    5.         DESIGNATING PROTECTED MATERIAL
18
           5.1     Exercise of Restraint and Care in Designating Material for Protection.
19
           Each Party or Non-Party that designates information or items for protection
20
           under this Order must take care to limit any such designation to specific
21
           material that qualifies under the appropriate standards. The Designating Party
22

23
           must designate for protection only those parts of material, documents, items, or

24
           oral or written communications that qualify – so that other portions of the
25         material, documents, items, or communications for which protection is not
26         warranted are not swept unjustifiably within the ambit of this Order.
27

28                                                6
                        ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 7 of 18 Page ID #:810




 1
         Designations that are shown to be clearly unjustified or that have been made for
 2       an improper purpose (e.g., to unnecessarily encumber or retard the case
 3       development process or to impose unnecessary expenses and burdens on other
 4       parties) expose the Designating Party to sanctions. If it comes to a Designating
 5       Party’s attention that information or items that it designated for protection do
 6       not qualify for protection, that Designating Party must promptly notify all other
 7       Parties that it is withdrawing the mistaken designation.
 8
         5.2 Manner and Timing of Designations. Except as otherwise provided in this
 9
         Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
10
         stipulated or ordered, Disclosure or Discovery Material that qualifies for
11
         protection under this Order must be clearly so designated before the material is
12
         disclosed or produced.
13

14       Designation in conformity with this Order requires:
15
            (a) for information in documentary form (e.g., paper or electronic
16

17
      documents, but excluding transcripts of depositions or other pretrial or trial

18
      proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
19    page that contains protected material. If only a portion or portions of the material
20    on a page qualifies for protection, the Producing Party also must clearly identify
21    the protected portion(s) (e.g., by making appropriate markings in the margins). A
22    Party or Non-Party that makes original documents or materials available for
23    inspection need not designate them for protection until after the inspecting Party
24    has indicated which material it would like copied and produced. During the
25
      inspection and before the designation, all of the material made available for
26
      inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
27

28                                              7
                     ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 8 of 18 Page ID #:811




 1
      identified the documents it wants copied and produced, the Producing Party must
 2    determine which documents, or portions thereof, qualify for protection under this
 3    Order. Then, before producing the specified documents, the Producing Party must
 4    affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
 5    If only a portion or portions of the material on a page qualifies for protection, the
 6    Producing Party also must clearly identify the protected portion(s) (e.g., by making
 7    appropriate markings in the margins).
 8
              (b) for testimony given in deposition or in other pretrial or trial proceedings,
 9

10
      that the Designating Party identify on the record, before the close of the deposition,

11
      hearing, or other proceeding, all protected testimony.
12
              (c) for information produced in some form other than documentary and for
13
      any other tangible items, that the Producing Party affix in a prominent place on the
14
      exterior of the container or containers in which the information or item is stored the
15
      legend “CONFIDENTIAL.” If only a portion or portions of the information or item
16
      warrant protection, the Producing Party, to the extent practicable, shall identify the
17
      protected portion(s).
18

19         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
20         failure to designate qualified information or items does not, standing alone,
21         waive the Designating Party’s right to secure protection under this Order for
22         such material. Upon timely correction of a designation, the Receiving Party
23         must make reasonable efforts to assure that the material is treated in accordance
24         with the provisions of this Order.
25
      6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26

27

28                                                8
                      ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 9 of 18 Page ID #:812




 1
         6.1   Timing of Challenges. The Parties agree and acknowledge that they do
 2       not have legal authority under the United States Constitution, the California
 3       Constitution or any state or federal law to waive third party or other privacy
 4       rights. However, a Party or Non-Party may challenge a designation of
 5       confidentiality at any time. Unless a prompt challenge to a Designating Party’s
 6       confidentiality designation is necessary to avoid foreseeable, substantial
 7       unfairness, unnecessary economic burdens, or a significant disruption or delay
 8
         of the litigation, a Party does not waive its right to challenge a confidentiality
 9
         designation by electing not to mount a challenge promptly after the original
10
         designation is disclosed.
11

12       6.2   Meet and Confer. The Challenging Party shall initiate the dispute
13       resolution process by providing written notice of each designation it is
14       challenging and describing the basis for each challenge. To avoid ambiguity as
15       to whether a challenge has been made, the written notice must recite that the
16       challenge to confidentiality is being made in accordance with this specific
17       paragraph of the Protective Order. The parties shall attempt to resolve each
18
         challenge in good faith and must begin the process by conferring directly (in
19
         voice to voice dialogue; other forms of communication are not sufficient) within
20
         14 days of the date of service of notice. In conferring, the Challenging Party
21
         must explain the basis for its belief that the confidentiality designation was not
22
         proper and must give the Designating Party an opportunity to review the
23
         designated material, to reconsider the circumstances, and, if no change in
24
         designation is offered, to explain the basis for the chosen designation. A
25
         Challenging Party may proceed to the next stage of the challenge process only
26

27
         if it has attempted to engage in good faith in this meet and confer process first

28                                               9
                     ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 10 of 18 Page ID #:813




 1
            and satisfies the requirements of Local Rule 37-1.
 2          6.3 Judicial Intervention. If the Parties cannot resolve a challenge without
 3          court intervention, the Challenging Party may file and serve a motion for an
 4          order de-designating the material as confidential in accordance with Civil Local
 5
            Rule 37-2, including the joint stipulation requirement (and in compliance with
 6
            Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of
 7
            challenge. Each such motion must be accompanied by a competent declaration
 8
            affirming that the movant has complied with the meet and confer requirements
 9
            imposed in the preceding paragraph.
10

11          The burden of persuasion in any such motion shall be on the moving party. The
12          Parties agree and acknowledge that the court is bound by the United States
13          Constitution, the California Constitution and state and federal law in ruling on
14          any such motion. Nothing in this stipulated protective order shall deprive the
15
            Parties of the right to seek appellate court review of the court’s ruling on the
16
            motion in accordance with the Federal Rules of Appellate Procedure.
17

18
       7.         ACCESS TO AND USE OF PROTECTED MATERIAL
19
            7.1     Basic Principles. A Receiving Party may use Protected Material that is
20
            disclosed or produced by another Party or by a Non-Party in connection with
21
            this case only for prosecuting, defending, or attempting to settle this litigation.
22
            Such Protected Material may be disclosed only to the categories of persons and
23
            under the conditions described in this Order. When the litigation has been
24
            terminated, a Receiving Party must comply with the provisions of section 13
25
            below (FINAL DISPOSITION).
26

27

28                                                 10
                         ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 11 of 18 Page ID #:814




 1
            Protected Material must be stored and maintained by a Receiving Party at a
 2          location and in a secure manner that ensures that access is limited to the persons
 3          authorized under this Order.
 4
            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5
            otherwise ordered by the court or permitted in writing by the Designating Party,
 6
            a Receiving Party may disclose any information or item designated
 7
            “CONFIDENTIAL” only to:
 8

 9                (a) the Receiving Party’s Outside Counsel of Record in this action, as well
10     as employees of said Outside Counsel of Record to whom it is reasonably
11
       necessary to disclose the information for this litigation and who have signed the
12
       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
13
       A;
14

15                (b) the officers, directors, and employees (including House Counsel) of the
16     Receiving Party to whom disclosure is reasonably necessary for this litigation and
17     who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18
                  (c) Experts (as defined in this Order) of the Receiving Party to whom
19
       disclosure is reasonably necessary for this litigation and who have signed the
20
       “Acknowledgment and Agreement to Be Bound” (Exhibit A)
21

22                (d) the court and its personnel;
23
                  (e) court reporters and their staff, professional jury or trial consultants, mock
24
       jurors, and Professional Vendors to whom disclosure is reasonably necessary for
25
       this litigation and who have signed the “Acknowledgment and Agreement to Be
26
       Bound” (Exhibit A);
27

28                                                   11
                          ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 12 of 18 Page ID #:815




 1
             (f) during their depositions, witnesses in the action to whom disclosure is
 2     reasonably necessary and who have signed the “Acknowledgment and Agreement
 3     to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
 4     ordered by the court. Pages of transcribed deposition testimony or exhibits to
 5     depositions that reveal Protected Material must be separately bound by the court
 6     reporter and may not be disclosed to anyone except as permitted under this
 7     Stipulated Protective Order.
 8
             (g) the author or recipient of a document containing the information or a
 9

10
       custodian or other person who otherwise possessed or knew the information.

11
       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
12
       IN OTHER LITIGATION
13

14
             If a Party is served with a subpoena or a court order issued in other litigation
15     that compels disclosure of any information or items designated in this action as
16     “CONFIDENTIAL,” that Party must:
17
             (a) promptly notify in writing the Designating Party. Such notification shall
18
       include a copy of the subpoena or court order; and
19

20           (b) promptly notify in writing the party who caused the subpoena or order to
21     issue in the other litigation that some or all of the material covered by the subpoena
22     or order is subject to this Protective Order. Such notification shall include a copy of
23     this Stipulated Protective Order.
24
             If the party to whom the subpoena is directed does not receive the
25
       permission of the Designating Party to produce the subpoenaed documents, the
26
       party to whom the subpoena is directed shall refer the subpoenaing party to the
27

28                                               12
                      ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 13 of 18 Page ID #:816




 1
       Designating Party in an attempt to have the subpoenaing party withdraw the
 2     subpoena and to alternatively seek the documents directly (either by request or
 3     subpoena) from the Designating Party. If the subpoenaing party does not withdraw
 4     the subpoena, the party to whom the subpoena is directed shall timely take all legal
 5     action to oppose the subpoena and maintain the confidentiality of the designated
 6     materials, especially where the designated materials are protected by state or
 7     federal law as noted above. Nothing in these provisions should be construed as
 8
       authorizing or encouraging a Party to this action to disobey a lawful directive from
 9
       another court.
10

11
       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12     PRODUCED IN THIS LITIGATION
13
             (a) The terms of this Order are applicable to information produced by a Non-
14
       Party in this action and designated as “CONFIDENTIAL.” Such information
15
       produced by Non-Parties in connection with this litigation is protected by the
16
       remedies and relief provided by this Order.
17

18     Nothing in these provisions should be construed as prohibiting a Non-Party from
19     seeking additional protections.
20
             (b) In the event that a Party is required, by a valid discovery request, to
21
       produce a Non- Party’s confidential information in its possession, and the Party is
22

23
       subject to an agreement with the Non-Party not to produce the Non-Party’s

24
       confidential information, then the Party shall:
25
                (1) promptly notify in writing the Requesting Party and the Non-Party that
26
                   some or all of the information requested is subject to a confidentiality
27

28                                              13
                        ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 14 of 18 Page ID #:817




 1
                   agreement with a Non-Party;
 2
                (2) promptly provide the Non-Party with a copy of the Stipulated
 3
                   Protective Order in this litigation, the relevant discovery request(s),
 4
                   and a reasonably specific description of the information requested; and
 5

 6              (3) make the information requested available for inspection by the Non-
 7                 Party.
 8
             (c) If the Non-Party fails to object or seek a protective order from this court
 9
       within 14 days of receiving the notice and accompanying information, the
10
       Receiving Party may produce the Non-Party’s confidential information responsive
11
       to the discovery request. If the Non-Party timely seeks a protective order, the
12
       Receiving Party shall not produce any information in its possession or control that
13
       is subject to the confidentiality agreement with the Non-Party before a
14
       determination by the court. Absent a court order to the contrary, the Non-Party
15
       shall bear the burden and expense of seeking protection in this court of its
16

17
       Protected Material.

18
       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19

20
             If a Receiving Party learns that, by inadvertence or otherwise, it has
21     disclosed Protected Material to any person or in any circumstance not authorized
22     under this Stipulated Protective Order, the Receiving Party must immediately (a)
23     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
24     best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
25     the person or persons to whom unauthorized disclosures were made of all the terms
26     of this Order, and (d) request such person or persons to execute the
27

28                                               14
                      ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 15 of 18 Page ID #:818




 1
       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 2     A.
 3
       11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4
       PROTECTED MATERIAL
 5

 6              When a Producing Party gives notice to Receiving Parties that certain
 7     inadvertently produced material is subject to a claim of privilege or other
 8     protection, the obligations of the Receiving Parties are those set forth in Federal
 9     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
10     whatever procedure may be established in an e-discovery order that provides for
11
       production without prior privilege review. Pursuant to Federal Rule of Evidence
12
       502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
13
       of a communication or information covered by the attorney-client privilege or
14
       work product protection, the parties may incorporate their agreement in the
15
       stipulated protective order submitted to the court.
16

17     12.        MISCELLANEOUS
18
             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19
             person to seek its modification by the court in the future.
20

21           12.2 Right to Assert Other Objections. By stipulating to the entry of this
22           Protective Order no Party waives any right it otherwise would have to object to
23           disclosing or producing any information or item on any ground not addressed in
24
             this Stipulated Protective Order. Similarly, no Party waives any right to object
25
             on any ground to use in evidence of any of the material covered by this
26
             Protective Order.
27

28                                                 15
                         ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 16 of 18 Page ID #:819




 1
             12.3 Filing Protected Material. Without written permission from the
 2           Designating Party or a court order secured after appropriate notice to all
 3           interested persons, a Party may not file in the public record in this action any
 4           Protected Material. A Party that seeks to file under seal any Protected Material
 5           must comply with Civil Local Rule 79-5. Protected Material may only be filed
 6           under seal pursuant to a court order authorizing the sealing of the specific
 7           Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order
 8
             will issue only upon a request establishing that the Protected Material at issue is
 9
             privileged, protectable as a trade secret, or otherwise entitled to protection under
10
             the law. If a Receiving Party's request to file Protected Material under seal
11
             pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving
12
             Party may file the information in the public record pursuant to Civil Local Rule
13
             79-5(e) unless otherwise instructed by the court.
14

15     13.        FINAL DISPOSITION
16
                Within 60 days after the final disposition of this action, as defined in
17
       paragraph 4, each Receiving Party must return all Protected Material to the
18
       Producing Party or destroy such material.
19

20              As used in this subdivision, “all Protected Material” includes all copies,
21
       abstracts, compilations, summaries, and any other format reproducing or capturing
22
       any of the Protected Material. Whether the Protected Material is returned or
23
       destroyed, the Receiving Party must submit a written certification to the Producing
24
       Party (and, if not the same person or entity, to the Designating Party) by the 60-day
25
       deadline that (1) identifies (by category, where appropriate) all the Protected
26
       Material that was returned or destroyed and (2) affirms that the Receiving Party
27

28                                                 16
                         ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 17 of 18 Page ID #:820




 1
       has not retained any copies, abstracts, compilations, summaries or any other format
 2     reproducing or capturing any of the Protected Material. Notwithstanding this
 3     provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 4     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 5     deposition and trial exhibits, expert reports, attorney work product, and consultant
 6     and expert work product, even if such materials contain Protected Material. Any
 7     such archival copies that contain or constitute Protected Material remain subject to
 8
       this Protective Order as set forth in Section 4 (DURATION).
 9

10
             PURSUANT TO STIPULATION of the parties regarding the scope and
11
       effect of the Stipulated Protective Order, the Court grants it in its entirety with the
12
       modifications to paragraphs 6.2 and 6.3 set forth above.
13

14
      IT IS SO ORDERED.
15

16
      DATED: August 24, 2020                                 _________________________
17                                                                Hon. Sheri Pym
18                                                                U.S. Magistrate Judge
19

20

21

22

23

24

25

26

27

28                                               17
                      ORDER RE: STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-00863-JGB-SP Document 88 Filed 08/24/20 Page 18 of 18 Page ID #:821




 1
                                     PROOF OF SERVICE
 2        I, the undersigned, declare that I am over the age of eighteen (18), and I am
 3     exempt from registration as a process server pursuant to Business & Professions
 4     Code §22350(b). My business address is:
 5                               DIOURBEL & ASSOCIATES
 6                             3006 South Vermont Avenue #445
                                   Los Angeles, CA 90007
 7

 8        In my capacity, I make the following declaration:
 9        On August 21, 2020, in the City of Los Angeles, I sent via email, to
10     Defendants’ attorneys of record, at the address listed below: 1) Stipulation for
11     Protective Order, and 2) Proposed Order for Stipulation.
12      Rialto Unified School District            City of San Bernardino
13      Diane Huntley, Esq.                       Jessica Lomakin, Esq.
        AARVIG & Associates, APC                  Best Best & Krieger
14
        101 E. Redlands Blvd., Ste. 275           2855 E. Guasti Road, Ste. 400
15      Redlands, CA 92373                        Ontario, CA 91761
        dhuntley@aarviglaw.com                    jessica.lomakin@bbklaw.com
16

17           I declare under penalty of perjury that the foregoing is true and correct.
18     Signed this day of August 21, 2020, in the City of Los Angeles, California.
19
                                                                  /s/D.Diourbel
20
                                                                  Dakar Diourbel, Esq.
21

22

23

24

25

26

27

28                                              18
                      ORDER RE: STIPULATED PROTECTIVE ORDER
